Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Species A, claims 1-9, in the reply filed on 2/21/22 is acknowledged.
Claims 1-9 are allowable. The restriction requirement between Species A and B, as set forth in the Office action mailed on 2/18/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 18-20, as amended by Applicant in the reply filed on 2/21/22, are no longer withdrawn from consideration and they are rejoined because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ruojian Zhang on 3/8/22.
	Application is changed as follows:

Change claim 13, ln 4 from “with respective to the diameter" to – with respect to the diameter –.

Change claim 21, from “The method of claim 18, wherein the first ones of the plurality of venting ports are larger than the second ones of the plurality of venting ports." to – The method of claim 18, wherein the plurality of venting ports are increasingly smaller in a direction from the first ones of the plurality of venting ports to the second ones of the plurality of venting ports. –.

Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.
	The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Nguyen et al (US 6245595, already of record), Bucy (US 3108339, already of record), Kawakita et al (US 5540576, already of record), Brunnbauer et al (US 2007/0235897, already of record) and Yoo (US 2011/0169195, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  the vacuuming/venting and the plurality of venting ports are configured so that the

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743